Citation Nr: 1510454	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-26 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for left ankle disorder.

2.  Entitlement to service connection for left Achilles tendon disorder.

3.  Entitlement to service connection for gastrointestinal disorder, to include as due to undiagnosed illness.

4.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993, with additional service in the Kentucky National Guard and Wisconsin National Guard from July 1993 to May 1998.  His foreign service included service in Saudi Arabia from January 1991 to June 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the claims file.

In July 2010 and October 2013, the Board remanded this case for further development.


FINDINGS OF FACT

1.  A left ankle disorder is not related to the Veteran's military service.


2.  A left Achilles tendon disorder is not related to the Veteran's military service.

3.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and has a current diagnosis of irritable bowel syndrome (IBS).

4.  A headache disorder is not related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left ankle disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014).

2.  The Veteran does not have a left Achilles tendon disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014).

3.  The Veteran has irritable bowel syndrome (IBS) that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1117(d) (West 2014); 38 C.F.R. § 3.317 (2014).

4.  The Veteran does not have a headache disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's remands, VA obtained the Veteran's pay records indicating the specific dates of his active duty for training (ACDUTRA) and inactive duty for training (IDT) service and provided the Veteran with medical examinations in September 2010 and addendum medical opinions in June 2011 and February 2014.  These examiners reviewed the evidence of record, documented the Veteran's current complaints, and performed a clinical evaluation.  The examiners offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.  Thus, VA has complied with the July 2010 and October 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Ankle and Left Achilles Tendon

The Veteran is seeking service connection for a left ankle disorder and a left Achilles tendon disorder.  He has associated both with the same injury and so they will be discussed together.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  The term "active military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (IDT).  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; but see Brooks v. Brown, 5 Vet. App. 484, 487 (1993) (noting that service connection is generally not merited when a disability incurred on IDT results from a disease process).  

The Veteran does not allege and the record does not show that the Veteran sustained any left Achilles tendon or ankle injury during his active duty service from July 1989 to July 1993.  Instead, the Veteran reported that he injured his left ankle while on guard duty during a weekend drill with the Kentucky National Guard in April 1995 or May 1995.  See July 2010 statement.  Specifically, the Veteran has described stepping out of a vehicle and tweaking his ankle during a drill weekend.  See e.g., March 2010 Board hearing transcript.  The record shows a history of ruptured Achilles tendon in 1995 and the September 2010 VA examiner has linked the Veteran's current slight limitation of motion to the ruptured Achilles tendon and treatment for the same.  As such, the question becomes whether an injury occurred during the Veteran's National Guard service as claimed.

The Veteran's treatment records from his National Guard service contain no record of an ankle or Achilles tendon injury.  Furthermore, there is no line of duty determination made regarding any such injury.

The first record of left ankle complaints is date May 16, 1995.  At that time, the Veteran sought treatment for left ankle pain.  He reported a one-month history of lower leg and ankle pain with swelling and difficulty with movement.  He also reported a history of ankle sprain, but not fracture, six years earlier.  The Veteran did not attribute the onset of this pain to any injury.  The orthopedic consultation report noted a six to seven-week history of ankle pain and diagnosed the Veteran with an old Achilles tendon rupture six weeks out, noting that the Veteran played basketball.  Radiologic testing found syndesmosis between the tibia and fibula.  The Veteran was not on ACDUTRA or IDT at the time of this treatment.  Service connection is only warranted for injuries that occurred during his ACDUTRA or IDT, not injuries that occurred in the interim.  Thus, the question becomes whether this treatment was for an injury that occurred during an earlier period of ACDUTRA or IDT.  Indeed, this is the Veteran's contention.

The Veteran has reported that his left ankle injury occurred during a drill weekend in April or May 1995.  The Veteran's pay records show that he attended drill weekends from March 24, 1995, to March 26, 1995, and from April 28, 1995, to April 30, 1995, but did not attend a drill weekend in May 1995.  As such, the Board will now address the Veteran's assertion that he sustained a left ankle injury during his April 28, 1995, to April 30, 1995, drill weekend.

While the Veteran is competent to provide lay evidence of an injury during a drill weekend, the Board finds this evidence is not credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The subjective history provided by the Veteran at the time of his initial treatment indicates an onset of pain in early to mid-April 1995.  The Veteran testified that he sought treatment for his ankle injury two days after it occurred.  See March 2010 Board hearing transcript.  This testimony would suggest a mid May 1995 onset.  Neither of these timeframes coincides with the Veteran's drill weekends.  Moreover, the Veteran never provided a history of an injury during drill duty when he sought treatment for his Achilles rupture.  His subsequent physical profiles made no mention of a link between any such condition and his service.  The May 1995 orthopedic consultation made a passing reference to the Veteran's participation in basketball, but no specific finding of causation.  

The first suggestion that an injury occurred during IDT was made after the Veteran began seeking compensation eleven years later.  Thus, the Board does not find the Veteran's lay evidence of a left Achilles tendon injury during IDT to be sufficiently probative to outweigh the conspicuous lack of evidence in his service treatment records.  As no in-service injury is established, the evidence does not support an award of service connection for a left ankle or left Achilles tendon disorder.

Gastrointestinal Disorder

The Veteran is seeking service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness caused by his Persian Gulf Service.

The Veteran served in Saudi Arabia from January 1991 to June 1991.  Thus, he served in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e)(2).  As such, he is a Persian Gulf Veteran.  38 C.F.R. § 3.317(e)(1).  Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness, including functional gastrointestinal disorders; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants presumptive service connection.

The Veteran has been diagnosed with gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).  Although both of these are diagnosed conditions, IBS is considered a medically unexplained chronic multisymptom illness for which service connection can be presumed if the disability manifests to a compensable degree prior to December 31, 2016.  See 38 C.F.R. § 3.317(a)(2)(B)(3) Note.  A compensable degree of IBS requires frequent episodes of bowel disturbances with abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  At the time of his September 2010 examination, the Veteran reported thrice weekly stomachaches often associated with diarrhea.  Additionally, in her November 2007 statement, the Veteran's wife reported that the Veteran had severe stomach cramps, flatulence, and diarrhea every day.  Thus, the Veteran is entitled to presumptive service connection for this disorder.

As for GERD, there has been no showing that this disability is traceable to the Veteran's military service.

Headaches

The Veteran is seeking service connection for headaches, to include as due to an undiagnosed illness caused by his Persian Gulf Service.

While not an undiagnosed illness or a medically unexplained chronic multisymptom illness itself, headaches are listed among the signs and symptoms of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317(b)(3).  The Veteran, however, has not identified other associated symptoms beyond those that are already associated with his IBS and depression.  Instead, the VA examiner specifically clarified that the diagnosis of mixed headache syndrome is not an undiagnosed illness, but rather chronic tension headaches with migraine features.  See June 2011 addendum opinion.  As the opinion found that there is a diagnosis that accounts for the Veteran's complained-of symptoms, service connection due to undiagnosed illness is not warranted under 38 C.F.R. § 3.317.

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for headaches with proof of actual direct relationship to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

To prevail on a claim of service connection, there must be competent and credible evidence of a current disability; competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and a nexus between the in-service injury and the Veteran's current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Currently, the Veteran has diagnoses of cluster headaches, chronic mixed headache syndrome, and chronic tension headaches with migraine features.  His service treatment records are silent for complaints of or treatment for a headache disorder.  Nevertheless, he has testified that his headaches began in service; specifically during his deployment in the Persian Gulf.  See March 2010 hearing testimony.

The Veteran is competent to provide lay evidence of an in-service onset of symptoms.  See Layno, 6 Vet. App. 465, 470 (1994).  Nevertheless, the Board finds this lay evidence not credible as it directly conflicts with his earlier statements.  As noted in the introduction, the Veteran served in the Persian Gulf from January 1991 to June 1991.  Based on his March 2010 testimony, his headaches began during this period.  In contrast, the earlier evidence of record suggests an onset of headaches in approximately 1998, seven years after his deployment and five years after his separation from active duty service.

The Veteran specifically denied a history of frequent or severe headaches in a March 1994 Report of Medical History, nearly one full year after his separation from active duty and three years after his deployment in Saudi Arabia.  At the time of his October 2007 RO hearing, the Veteran associated his headaches with his psychiatric symptoms of anxiety and sleep problems and did not report an in-service onset of symptoms.  He testified that his headaches were first diagnosed in 2003.  See October 2007 RO hearing testimony.  When he sought VA outpatient treatment in September 2006, he reported a seven to eight-year history of off and on headaches twice a month, but recently increased frequency.  Similarly, during his September 2010 examination, the Veteran reported an onset of headaches in the late 1990s.  Thus, the Veteran's earlier statements point to an onset of headaches well after his service in the Persian Gulf.  Thus, his March 2010 testimony regarding an onset of headaches during this deployment is not credible.  To the extent that the June 2011 addendum opinion notes an in-service onset of headaches, this appears to be based on the Veteran's unsupported subjective history and is not itself evidence of an in-service occurrence.

The Veteran was in the National Guard until May 1998, which roughly coincides with his reported history of headaches, but he has neither alleged a specific injury during ACDUTRA or IDT that led to his headaches nor identified a specific period of service during which his headaches began.  His treatment records do not show complaints of headaches during his National Guard service.

Alternately, the Veteran has alleged that his headaches are related to his exposure to fumes and chemicals from burning oil wells during his service in the Persian Gulf.  As the Veteran served in Saudi Arabia during the Persian Gulf War, exposure to fumes and chemicals from burning oil wells is consistent with his circumstances of service.

The remaining question is whether the record contains medical nexus evidence establishing a connection between the in-service fume exposure and the Veteran's current headaches.  To this end, the February 2014 examiner found that the Veteran's headaches were less likely than not the result of exposures in the Gulf, noting that headaches are common in the general population.  The record does not contain a positive medical nexus opinion.

The Veteran himself believes that his headaches are due to his military service.  In this regard, the Board acknowledges the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given that the Veteran's more recent assertions of an in-service onset are not credible, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the appellant is not competent to address etiology in the present case.  The lay evidence cannot establish a nexus between a headache disorder and the appellant's military service.  Therefore, service connection is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for a headache disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for left ankle disorder is denied.

Service connection for left Achilles tendon disorder is denied.

Service connection for irritable bowel syndrome (IBS) is granted.

Service connection for headaches is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


